DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Liberchuk on May 7, 2021.
The application has been amended as follows:
In claim 21, line 2, delete “radiation” and replace with --plurality of--
In claim 21, line 2, after “detectors is” insert --brought--
Allowable Subject Matter
Claims 1-6, 8-10, 13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a radiation detector, comprising: a switch arranged between two detectors of the plurality of detectors, wherein the bending region is arranged between the at least two directly adjoining scintillation devices; and wherein the switch is configured to electrically interconnect and decouple the two detectors, as claimed in claim 1.  Claims 2-6, 8-10, and 15-21 are allowed by virtue of their dependency on claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


May 7, 2021